DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Amended claims 2, 6, 8 and 11-15 and new claims 16-19 are directed to an invention that lacks unity of invention with the invention originally claimed for the following reasons: 
The invention treated on the merits in the Non-Final Rejection was directed to a data transmitter that uses a controller to operate a switch to impart a phase shift into the power of a resonant circuit.
The claims have been amended to be directed to the following inventions:
Invention I: a data transmitter (claims 1-10)
Invention II: a data transmitter and receiver (claims 11-14)
Invention III: a data receiver (claims 15-19)
Invention I corresponds to the invention previously considered.  Invention I is elected by original presentation.
Invention II lacks unity of invention, as it has been amended to recite both the data transmitter of claim 1 and a data receiver (“coupled circuit comprising a detection means”).  Inventions I and II share a technical feature (“the wireless power transfer pick-up according to claim 1”), but this is not a special technical features, as it is disclosed by Ettes (US 2019/0097459), as detailed below in the §102 rejection.
Invention III lacks unity of invention with Invention I, as it is directed to a data receiver only.  There are no shared technical features between Inventions I and III.
There is no requirement to analyze the unity of invention between Inventions II and III, as Invention I is elected by original presentation.  As Invention I must be elected, there is no need to analyze how Inventions II and III are (or are not) directed to different inventions. 
Since applicant has received an action on the merits for the originally presented invention (Invention I), this invention and species have been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11-19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include reference signs.  For example, figure 1 does not include reference numerals for the IR Demodulator, IR Modulator or Amplifier, and figure 3 does not include reference numerals for the Phase Modulator, Phase Demodulator, Amplifier or Driver.  These components are all mentioned in the description, but does not have corresponding reference numerals.  The Applicants should review all figures to ensure the proper use of reference numerals for any component mentioned in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because it does not use reference numerals to refer to components shown in the drawings.  For example, the components of figure 3 are discussed in paragraph 121 (of the pre-grant publication), but are not accompanied by any reference numerals.   The Applicants should review the entire specification to ensure that the components shown in the drawings are properly identified with reference numerals. 
Appropriate correction is required.
Claim Objections
Claim 6 is objected to because of the passive phrase “energy is injected”.  The Applicants are requested to rephrase this by indicating the name of the component that is responsible for initiating the energy injection (i.e. “the controller operates the driving circuit to inject energy when …”) 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 7 have been added to claim 1 in the amendment filed August 2, 2022.   Claim 7 does not recite any structure or functionality that is not already present in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ettes (US 2019/0097459).
With respect to claims 1 and 7, Ettes (fig 19; par 237-241) discloses a wireless power transfer pick-up (intended use, does not breathe life into the claim; MPEP §2111.01), comprising:
a resonant circuit comprising an inductor (121) and a capacitor (705);
a driving circuit (707) operable to drive a resonant current and voltage on the resonant circuit;
a switch (1901) connected to the resonant circuit and operable to either:
(i) short circuit the inductor at maximum current in the inductor and zero voltage across the capacitor (alternative that is not required to be disclosed by the prior art); or
(ii) open circuit the capacitor at maximum voltage across the capacitor and zero current in the inductor (par 238, “switch 1901 is arranged to freeze the current through the transmitting communication coil 121 at zero”); and
a controller (711, 1403) configure to operate the switch for a fraction of a resonant cycle of the resonant current and voltage or multiple fractions of the resonant cycle (see below) to introduce one or more controlled phased shifts in the resonant voltage and current in the resonant circuit (inherent consequence of operating the switch as per (ii)) which encode data (inherent consequence of operating the switch as per (ii)) for detection by a coupled circuit (not claimed) when the resonant circuit is not receiving power wirelessly (the “when” statement does not further limit the structure of the controller; see below).
The limitation in the preamble of a “pick-up” is interpreted as an intended use limitation.  “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”  MPEP §2111.02(II).  
The body of claim 1 sets froth that all of the limitation of the claimed invention are directed to a data transmitter.  Even claim 2 recites “a further resonant circuit configured to receive power wirelessly”.  This supports the interpretation that no part of claim 1 is intended to be used as a “pick-up”.  Thus, the limitation of a “pick-up” in the preamble is interpreted as intended use limitation.
The Examiner notes that the switch is operable to have two functionalities (noted as (i) and (ii) in the claim).  These are mutually exclusive embodiments, as shown in the Applicants’ figures 5 and 6.  The switch cannot do both.  Thus, the prior art can anticipate the claim by only disclosing one of the operation modes.  Ettes discloses a switch that open circuits the capacitor at zero current (par 238).  It is known that, in AC power, voltage leads current by 90 degrees.  Therefore, when current is at zero, voltage is at its maximum.  Thus, Ettes anticipates all parts of (ii) just by its disclosure of zero current switching.
Regarding the controller limitation, the amount of time Ettes opens its switch (par 238) is interpreted as “multiple fractions of the resonant cycle”.  This limitation is open ended and does not indicate any upper boundary.  The claim recites one fraction or multiple fractions.  This covers just about every possible time window.
The claim then recites “to introduce one or more controlled phase shifts”.  As Ettes discloses the claimed resonant circuit structure and switch (to open circuit the capacitor), the reference will produce the same results/benefits when its switch is opened.  The switch is the only active component in the system.  Therefore, because Ette’s switch is operated as claimed, it will inherently produce the same “phase shifts” as claimed.  
The same analysis is true for “which encode data”.  The claim is directed to the controller’s configuration to operate the switch for one or multiple fractions of a resonant cycle.  The claim does not recite any data encoder (or circuit that changes how the switch is operated to change between bits of 0 and 1).  Because Ette’s discloses the same structure and same switch operation functionality, any resulting phase shifts may also be labeled as “encoded data”. Regardless, Ettes explicitly discloses the modulator (711) that encodes data by operating the switch.
Lastly, the phrase “when the resonant circuit is not receiving power wirelessly” appears to be misused.  The Applicants state that “Claim 1 has also been amended to clarify that to introduce controlled phase shifts when the resonant circuit is not receiving power wirelessly” (Remarks 8/2/22, page 6).  This is not reflective of the language used in the claim for the reasons presented below:
The Applicants’ arguments are directed to functionality of “introduce controlled phase shifts”.  Claim 1 is an apparatus claim that does not recite any functionality.  The “configuration” of the controller is not functionality.  It is a statement about how the controller is structured to be able to complete this functionality in the future.
The claim does not recite “controlled” phase shifts. The claim recites the operation of the switch for one or multiple fractions of a resonant cycle.  The claim does not indicate anything about purposefully controlling the phase shifts.
The claim does not recite that the controller “only” operates the switch when the resonant circuit is not receiving power wirelessly.  The language in the claim does not prohibit the ability of the controller to operate the switch at other times.  The Examiner also notes that there is no sensor (or equivalent device) to detect when wireless power is not being received and inform the controller that it can begin operating the switch.
Regardless, Ette’s circuit (fig 19) does not receive wireless power.  Therefore, it’s controller is configured to operate the switch according to the recited “when” conditions. 
With respect to claim 2, Ettes discloses the wireless power transfer pick-up further comprises a further resonant circuit (see fig 1, any of coils 103, 107, 123; as coil 121 corresponds to the resonant circuit of claim 1) configured to receive power wirelessly.
With respect to claim 3, Ettes discloses the phase shifts are used to transmit data in the form of any arbitrary number of phase shifts (par 128).  Ettes discloses operating the switch.  As noted above, this inherently imparts phase shifts into the resonant circuit (voltage and/or current) and can labeled as “encoded data” (assigning a name to what is observed is not a modification of the reference).  Ette’s operating of the switch for multiple fractions of the resonant cycle will produce an “arbitrary number of phase shifts”.  The claim does not put any limits of what is considered arbitrary.
With respect to claim 4, Ettes discloses the controller is configured to operate the switch for a resonant cycle or multiple resonant cycles of the resonant current and voltage (inherent).  Ettes clearly operates the switch.  Thus, the switch is open for either one cycle or multiple cycles (there are no other options). 
With respect to claim 5, Ettes discloses the controller is further configured to operate the driving circuit to inject energy in the resonant circuit (par 152).
With respect to claim 6, Ettes discloses the resonant voltage of the resonant circuit is monitored (via 1201, 1203; par 248-251) and energy is injected when the voltage falls below a threshold (see below).
The claim does not clearly set forth a cause and effect limitation.  While the claim does recite a “cause” (the voltage monitoring), the Examiner notes that the claim does not explicitly recite where the voltage is monitored or how. Ettes discloses monitoring the resonant voltage (via 1201, 1203). 
Regarding the “effect”, the claim uses the passive phrase “energy is injected”.  The claim does not clearly set forth that the controller responds to the voltage falling below the threshold to take an action that it wasn’t doing previously.  The Examiner notes that it isn’t until claim 8 that the Applicants attempt to define what happens on the other side of the threshold (the language of claim 8 is not correct).  Because the language of claim 8 (even if corrected) is not required to be read into claim 6, claim 6 is only defined the functionality on one side of the threshold.  It is possible, then, to interpret the claim as including the same functionality on both sides of the threshold.  Ettes’ controller uses the switch to connect the driving circuit, thereby injecting energy into the resonant circuit.  It does so at all times, including when the monitored voltage (at 1201, 1203) is below a threshold. 
With respect to claim 8, Ettes discloses the driving circuit is allowed to freely oscillate when the resonant voltage is above the threshold (see below).
Ettes driving circuit is permanently “allowed to freely oscillate”.  This includes during the “when” times indicated in the claim.  The Examiner notes several issues with claim 8.
First, the claim is incorrect.  The specification indicates that the “pickup” is allowed to freely oscillate when the monitored voltage is above the threshold (at least par 87 of the pre-grant publication).  The free oscillations are clearly disclosed as being carried out within the resonant circuit.  And it does so because the driving circuit has been disconnected.  But none of the claims recite any manner by which the driving circuit is selectively connect/disconnect to/from the resonant circuit.
Second, reciting that the driving circuit is allowed to “freely oscillate” says nothing about when/why/how it would be connected/disconnected to/from the resonant circuit.  Ette’s driver is constantly oscillating (and doing so “freely”).
Third, reciting that the driving circuit is “allowed” to freely oscillate does not impart any narrowing structure into the claim.  There is no indication in the claims of when the driving circuit is not allowed to freely oscillate. 
Fourth, the driving circuit freely oscillating (claim 8) and the energy injection (claim 6) are not mutually exclusive.  The claim does not set forth two incompatible functionalities that occur on opposite sides of the threshold. 
With respect to claim 9, Ettes discloses the controller is configured to detect a weakly coupled primary circuit (fig 12, using demodulator 709; see par 159; or via winding 1201-1203; see par 248).  The Examiner notes that the claim is directed to the configuration of the pickup as a whole to detect the primary circuit.  The claim does not indicate what part of the pickup does this or how.
With respect to claim 10, Ettes discloses the apparatus necessary to complete the recited method steps, as discussed above in the art rejection of claim 1.
Conclusion
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836